DETAILED ACTION
This communication is a first office action on the merits. Claims 1-10, as filed are currently pending and have been considered below.

Claim Objections
Claim 4 is objected to because of the following informalities:
In line 5, the phrase “the lengthwise space region” lacks proper antecedent basis and should be replaced by --a lengthwise space region--.
In claim 7, line 2, the phrase “as the elements rows” appears to be a typo and should be replaced.
In claim 8, the recitations of “the first element rows” and “the second element rows” lack proper antecedent basis and should be replaced by “first element rows” and “second element rows”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gallant et al. (US 2014/237779).
Regarding claim 1, Gallant et al. discloses an apparatus comprising a flat plate-shaped base portion (127) formed to be long in a machine direction and a plurality of engaging elements (922) standing on an upper surface of the base portion, in which the engaging element comprises a stem portion (124) standing on the upper surface of the base portion and at least two engaging pawl portions (962) protruding outward at a top end part of the engaging element, wherein
the plurality of the engaging elements is disposed in a line at a predetermined pitch interval along the machine direction of the base portion to form an element row (Fig. 20 as shown),
a plurality of the element rows is arranged side by side in a cross direction perpendicular to the machine direction (Fig. 20 as shown),
each of the engaging elements has, as the engaging pawl portions, at least a pair of symmetrical engaging pawl portions (962) which are disposed at symmetrical positions with each other with respect to an imaginary center line located in a middle of the cross direction of the stem portion in a plan view of the engaging element, and are protruded respectively in the cross direction sides (Figs. 20 and 21 as shown), and
the engaging elements in each element row are disposed at a position shifted by half the size of the pitch interval in the machine direction with respect to a position of the engaging elements in the element rows adjacent to each other in the cross direction (Fig. 21 as shown).

Regarding claim 2, Gallant et al. further discloses wherein a plurality of the element rows is disposed at a predetermined pitch interval in the cross direction, widthwise space regions in which the engaging elements are not provided are disposed along the machine direction between the element rows adjacent to each other in the cross direction, and the pitch interval of the element rows in the cross direction is larger than half the size of the pitch interval in the machine direction (Fig. 21 as shown).

Regarding claim 3, Gallant et al. further discloses wherein in a plan view of the molded surface fastener, a minimum element separation distance between the engaging elements adjacent to each other in the machine direction in each element row is larger than a maximum value of a dimension in the machine direction of the engaging element in other element rows adjacent to the element row in the cross direction, and lengthwise space regions in which the engaging elements are not provided are disposed along the cross direction over the entire molded surface fastener in the cross direction (the minimum element separation, maximum length, and lengthwise space regions are annotated as De, L1 and S2 respectively in Fig. 21 below).

    PNG
    media_image1.png
    354
    539
    media_image1.png
    Greyscale


Regarding claim 4, Gallant et al. further disclose wherein widthwise space regions in which the engaging elements are not provided are disposed along the machine direction between the element rows adjacent to each other in the cross direction (Fig. 21 as annotated above shows a space region annotated as S2), and a dimension of the lengthwise space region in the machine direction is smaller than a dimension of the widthwise space region in the cross direction (as there is no antecedent basis for a lengthwise space region, any dimension as shown smaller than the widthwise space region reads on the claim limitation).

Regarding claim 5, Gallant et al. further discloses wherein in a plan view of the molded surface fastener, a minimum element separation distance between the engaging elements adjacent to each other in the machine direction in each element row is equal to or smaller than a maximum value of a dimension in the machine direction of the engaging element in other element rows adjacent to the element row in the cross direction (Fig. 21 shows wherein horizontal spacing is smaller than a length direction of the elements).

Regarding claim 8, Gallant et al. further discloses wherein the upper end surface or the upper end cross-section in each of the stem portions in the first element rows and the upper end surface or the upper end cross-section in each of the stem portions in the second element rows have a shape similar to each other, and a height dimension of each engaging element in the first element rows from the base portion and a height dimension of each engaging element in the second element rows from the base portion are the same (Fig. 29 as shown).

Regarding claim 9, Gallant et al. further discloses wherein a pair of the symmetrical engaging pawl portions are, in a plan view of the engaging element, disposed in a middle part of the stem portion in the machine direction and protruded each other in opposite directions along the cross direction, and with respect to the engaging elements in each element row, each of the other element rows adjacent to the element row in the cross direction includes two engaging elements in which respective separation distances between the symmetrical engaging pawl portion of the element row and the symmetrical engaging pawl portion of the other element row are equal (Fig. 21 as shown).

Regarding claim 10, Gallant et al further discloses wherein the engaging pawl portions are formed to be sloped or curved downward toward the base portion (Figs. 7 and 8 as shown).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gallant et al. as applied to claim 1 above, and further in view of Parellada Armela et al. (US 2019/0016023).
Regarding claim 6, Gallant et al. further discloses wherein the engaging elements are formed such that an upper end surface or an upper end cross- section at an upper end part of each stem portion perpendicular to a standing direction of the stem portion has the same shape and same area each other for each element row (Figs. 16-20 as shown), but fails to disclose at least two types of the element rows in which the areas of the upper end surfaces or the upper end cross-sections of the stem portions are different from each other are provided.
Parellada Armela et al. teach an apparatus with rows of two different types of fastener elements (Fig. 18A as shown).
From this teaching of Parellada Armela et al. it would have been obvious to one of ordinary skill at the time of filing to include two different profiled fastener elements to better engage with opposed elements in random alignments.

Regarding claim 7, Gallant et al. further discloses wherein as the element rows, first element rows in which an area of an upper end surface or an upper end cross-section at an upper end part in each of the stem portions perpendicular to a standing direction of the stem portion is a first size but fails to disclose second element rows in which an area of the upper end surface or the upper end cross-section in each of the stem portions is a second size to be larger than the first size are provided, and the first element rows and the second element rows are alternately arranged in the cross direction.
Parellada Armela et al. teach an apparatus with rows of two different sized fastener elements (Fig. 18A as shown).
From this teaching of Parellada Armela et al. it would have been obvious to one of ordinary skill at the time of filing to include two different fastener elements to better engage with opposed elements in random alignments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        

/Robert Sandy/            Primary Examiner, Art Unit 3677